Opinión disidente en parte y concurrente en parte emitida por el
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 9 de enero de 1981
En el caso instado por Manuel Díaz Collazo, candidato del Partido Popular Democrático a representante a la Cámara por- el distrito Núm. 12, que es similar al presente caso y en el que impugnaba la certificación expedida por la Comisión Estatal de Elecciones al candidato del Partido Nuevo Progre-sista Eddie Padilla, objeté, mediante voto disidente, que se expidiera remedio alguno en auxilio de la jurisdicción de este Tribunal, para dejar sin efecto la certificación expedida al candidato del- Partido Nuevo Progresista. Díaz v. Srio. Cámara de Representantes, 110 D.P.R. 547 (1980).
Los fundamentos legales que expresé entonces, los reitero en el presente caso, que persigue el dejar sin efecto la certifi-cación expedida por la Comisión Estatal de Elecciones al can-didato del Partido Popular Democrático Noel Calero para el Distrito Representativo Núm. 16.
La opinión emitida hoy en el presente caso considera errónea la posición adoptada por mí en la disidencia del caso de Díaz, en el sentido de que, una vez certificado el candidato a representante y llegado el día 1ro de enero subsiguiente a la *594elección general sin que la Junta Revisora Electoral hubiese resuelto la impugnación, la Cámara de Representantes asume la jurisdicción para entender en la controversia, y por tal razón, este Tribunal ha perdido la jurisdicción que la Constitución del Estado Libre Asociado confiere con carácter exclusivo a la Cámara de Representantes. (1)
El apoyo que el Tribunal encuentra en el caso de Ibáñez v. Swope, Gobernador, 58 D.P.R. 20, 23 (1941), para sostener la frontera entre el poder legislativo y judicial en casos de la naturaleza del presente, proviene de una cita en un caso re-suelto en Nueva York en 1915, People ex rel. Brown v. Suffolk County, 216 N.Y. 732, en el que no se había expedido aún certificado de elección a ningún candidato, por lo que no es de aplicación en el caso ante nos. Con la premura que hacemos estas expresiones, no hemos podido localizar la Ley Electoral de Nueva York que regía en dicho Estado en 1915. Lo que sí podemos afirmar es que nuestra Ley Electoral expresamente consigna que:
... En el caso de los Senadores y Representantes, de haberse presentado a tiempo algún escrito de impugnación, no se certifi-cará la elección del candidato impugnado hasta que la Junta resuelva dicha impugnación, lo cual se hará no más tarde del día 1ro. de enero siguiente a una elección general .... (Bastardillas nuestras.) 16 L.P.R.A. see. 3275.
Esto es, la Junta viene obligada a resolver la impugnación antes de la fecha límite del 1ro de enero, y, de no hacerlo así, en mi opinión recae la obligación de hacerlo, por disposición constitucional, sobre la Cámara de Representantes. Constitu-ción del E.L.A., Art. Ill, Sec. 9. Véase, además, la Ley Electoral, 16 L.P.R.A. see. 3276.
La fecha límite que impone la ley es crítica, puesto que al siguiente día, o sea, el 2 de enero, por disposición constitu-*595cional, comienza el término del cargo de legislador. Constitu-ción del E.L.A., Art. Ill, Sec. 8.
La única interpretación posible de las dos disposiciones constitucionales citadas es al efecto de que la facultad exclu-siva para resolver la controversia aquí planteada recae sobre la Cámara de Representantes, privando así a este Tribunal, así como a la Junta Revisora Electoral, de jurisdicción para entender en el asunto.
Por las consideraciones expuestas precedentemente, deses-timaría la petición por falta de jurisdicción. (2)
—O—

 Queda a salvo, sin embargo, la función exclusiva de este Tribunal de ser intérprete final de la Constitución. Empero, las circunstancias pre-sentes en este caso no son las apropiadas para el ejercicio de tal facultad. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).


 Considerando que la cuestión planteada es similar a la del caso de Díaz, resuelto el SI de diciembre de 1980, el Tribunal, al asumir juris-dicción, debió haber declarado procedente el remedio solicitado por el candidato Buenaventura Esteves López en este caso.